Citation Nr: 0017290	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for residuals of right 
foot trauma.

4.  Entitlement to service connection for labyrinthitis.

5.  Entitlement to service connection for a cervical spine 
disability claimed as secondary to service-connected lumbar 
spine discogenic disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, a friend


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


REMAND

The appellant served on active duty from November 1990 to 
April 1991.  He had service in Southwest Asia from January 
14, 1991, to April 7, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in San Juan, 
Puerto Rico.  The veteran had requested hearings before the 
Board at the RO and in Washington, D.C.  In April 2000, the 
Board wrote to the veteran in an effort to clarify whether he 
wanted a Board hearing at the RO or whether his request was 
for a hearing in Washington, D.C.  He was advised that, if he 
did not respond within 30 days, it would be assumed that he 
wanted a hearing before the Board at the RO.

The veteran did not respond.  Accordingly, his case must be 
remanded for the following:

Schedule the appellant for a hearing 
before a Member of the Board, to be held 
at the RO, in accordance with applicable 
law.

Thereafter, the case should be returned to the Board, as 
appropriate.  The appellant need take no action until he is 
further informed.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


